Citation Nr: 1212836	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-44 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran had verified active duty from March 1967 to February 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran requested a video conference Board hearing in the November 2009 substantive appeal.  A Travel Board hearing was scheduled for May 2010; however, the Veteran failed to appear at the scheduled proceeding.  He did not request to reschedule the hearing and he has not provided good cause for his failure to appear.  Accordingly, the Board will review his appeal as if he withdrew his hearing request. See 38 C.F.R. § 20.702(d) (2011). 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current right ear hearing loss disability under VA regulations and a left ear hearing loss disability was initially demonstrated years after service, and it has not been shown by competent clinical, nor competent and credible lay, evidence of record to be related to active military service.

2.  Tinnitus was initially demonstrated years after service, and it has not been shown by competent clinical, nor competent and credible lay, evidence of record to be related to active military service.


CONCLUSION OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  Tinnitus was not incurred in or aggravated by active military service, nor may it be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that an April 2009 VCAA letter satisfied the duty to notify provisions prior to the initial unfavorable AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the April 2009 letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for hearing loss and tinnitus.  The Veteran was informed how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, service personnel records, VA treatment records and a VA audiological examination report dated in May 2009 with an addendum signed in June 2009.  

The May 2009 VA examination report and June 2009 addendum reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiner provided an assessment of the Veteran's current hearing loss and tinnitus and an etiology opinion on hearing loss.  The examiner provided a rationale for her opinion, which appears to be based on both the medical and lay evidence of record.  The June 2009 addendum provided an etiology opinion with respect to tinnitus and a rationale, which appears to be based on the evidence of record.  The Board notes that the addendum in June 2009 did not discuss the lay statement of the Veteran; however, as will be discussed in detail below, the Board finds that the lay statements of the onset of tinnitus in service are not credible.  Accordingly, the Board concludes that the examination and addendum opinion are adequate for rating purposes.  

There is no other indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Merits of the Claim for Service Connection

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for an organic disease of the nervous system, such as sensorineural hearing loss and/or tinnitus, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

Hearing Loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing loss "disability" under VA regulations.  As noted above, hearing loss "disability" is determined for VA purposes using the criteria provided under 38 C.F.R. § 3.385.  A May 2009 VA audiology examination report shows auditory thresholds of higher than 40 dB in all of the required frequencies for the left ear.  However, the Veteran's right ear did not show 26 dB or greater in at least three of the required frequencies or 40 dB or greater in any of the required frequencies.  The examiner determined that the audio evaluation revealed borderline normal sensorineural to normal hearing sensitivity in the right ear and moderate to moderately severe sensorineural hearing loss in the left ear.  Thus, the evidence of record reveals that the Veteran has current left ear hearing loss disability; however, he does not meet the definition of a current hearing loss disability for the right ear under VA regulations.

With respect to the right ear, the Board notes that the Veteran contends that he has bilateral hearing loss disability.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The Veteran is not competent to report that he meets the auditory decibel threshold that is required for his claimed hearing impairment in the right ear to be considered a disability under VA regulations, because that assessment does not involve a simple diagnosis.  Therefore, while the Board has considered the assertions of the Veteran, it finds that they are not competent to state that the Veteran meets the auditory decibel threshold required for the claimed right ear hearing loss to be considered a disability under VA regulations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without evidence of current right ear hearing loss disability, the Board must find that the Veteran's claim for entitlement to service connection for right ear hearing loss disability must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection right ear hearing loss disability.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

With respect to the Veteran's left ear hearing loss claim, the Veteran contends that he injured his ears in military service due to loud noise exposure as a crane operator and a gun that was fired near his left ear.  See April 2009 lay statement and May 2009 VA examination.  The Board observes that the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) during service was a crane operator.  The Veteran's service personnel records show that the Veteran's duty assignment was crash rescue while serving in Vietnam.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  As a crane operator and crash rescue specialist it is likely that the Veteran was exposed to loud noises as part of his MOS.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

Nonetheless, injury during service does not, by itself, warrant service connection.  Rather, there must be competent evidence that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303.  The critical question in the present case turns upon whether the Veteran's current left ear hearing loss disability is etiologically related to his active military service.  This may be shown either through continuity of symptomatology since service or through competent evidence of a nexus between his current complaints and service.  See 38 C.F.R. § 3.303.

The Veteran's contends that his hearing loss began in service.  See April 2009 claim.  The Veteran's service treatment records do not reveal that the Veteran had any complaint or finding of hearing loss during active military service.  The January 1971 separation examination reveals that the Veteran denied hearing loss and ear, nose and throat trouble.  The separation examination shows that the Veteran's ears were evaluated as normal.  The audiometric results revealed that the Veteran's pure tone thresholds for the left ear were 15 dB at 500 Hz, 15 dB at 1000 Hz, 10 dB at 2000 Hz and 15 dB at 4000 Hz.  Thus, the evidence shows that the Veteran's left ear hearing was within normal limits at the separation examination.  See Hensley, 5 Vet. App. at 157 (determining that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels of above 20 decibels indicate at least some degree of hearing loss).  Accordingly, there is no medical evidence of hearing loss during service.  

The Veteran is competent to report symptoms of decreased hearing since service.   See Layno, 6 Vet. App. at 469.  Nonetheless, the Board finds that the Veteran's assertion that hearing loss began during service is not credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  In this regard, the Veteran's statements conflict with previous information provided by the Veteran.  The Veteran specifically denied having or ever had hearing loss as part of his evaluation for separation in the January 1971 Report of Medical History form.  Furthermore, the Veteran's statements are inconsistent with the objective evidence of record.  The first indication of complaints of hearing loss in the record is not shown until 2009 and the first evidence of a diagnosis of hearing loss was in 2009, approximately 38 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In light of the foregoing, the Board finds that the Veteran's statements are not credible and it is unable to afford any probative value to his assertion that left ear hearing loss disability began in service.

Further, the Board observes that sensorineural hearing loss (as an organic disease of the nervous system) may be presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  As noted above, the competent medical evidence does not show that sensorineural hearing loss disability of the left ear was demonstrated to a compensable degree within one year after discharge from active military service.  Again, the Board notes that the Veteran contends that he had hearing loss since service, and notes that he is competent to report decreased hearing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, he is not competent to provide evidence that he had chronic left ear hearing loss disability which met the requirements of 38 C.F.R. § 3.385 to a compensable degree, or to provide a diagnosis of sensorineural hearing loss, as this requires special medical knowledge.  Therefore, service connection for left ear hearing loss disability may not be awarded on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

With no medical evidence or credible lay evidence of left ear hearing loss in service or continuity of symptomatology of decreased left ear hearing, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current left ear hearing loss disability and noise exposure during active military service.  The Veteran was provided with a VA examination in May 2009.  After the examiner in May 20009 reviewed the record, obtained a lay history of the Veteran's hearing loss and conducted a physical examination of the Veteran's ears to include an audiogram, the examiner provided the opinion that the Veteran's hearing loss is not a result of noise exposure during military service.  She explained that at separation the Veteran's hearing sensitivity was normal.  There was reportedly significant noise exposure in the Veteran's military experience.  There was no documented progression in the Veteran's hearing thresholds from enlistment to separation.  Exposure to either impulse sounds or continuous exposure can cause temporary threshold shift, which usually abates in 16 to 48 hours after exposure.  Impulse noise may also result in immediate and permanent hearing loss.  Continuous noise exposure to loud noise may also cause permanent hearing loss.  The examiner noted that damages from noise exposure occur at the time of the exposure and a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift (hearing loss).  She determined that additional noise exposure and aging since military service are likely contributing factors in the Veteran's hearing loss.  The Board concludes that this opinion is highly probative and persuasive as the examiner reviewed the Veteran's claims file including his service treatment records and provided a clear rationale for her conclusion based on the evidence of record and clinical experience.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The Veteran contends that his left ear hearing loss disability was caused by military service.  Lay persons can provide an account of observable symptoms, such as in this case the Veteran's observation that he has difficulty hearing.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as an opinion whether a disability is related to an injury or disease in service has no probative value because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's left ear hearing loss and exposure to loud noise during military service.  As discussed above, the only competent medical evidence of record asserts that the Veteran's hearing loss is not related to his military service.  

As the probative evidence of record does not establish a relationship between the Veteran's current left ear hearing loss disability and his period of active military service, the Board finds that the preponderance of the evidence weighs against the claim and service connection for left ear hearing loss disability is not warranted.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  

Tinnitus

The Board notes that the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible with respect to whether he has a current disability of tinnitus.  Additionally, a May 2009 VA examination report shows the Veteran has a diagnosis of tinnitus.

A review of the Veteran's service treatment records reveal that the Veteran did not complain of or receive treatment for tinnitus during military service.  In addition, the Veteran's separation examination in January 1971 shows that his ears were evaluated as clinically normal.  However, the Veteran reported a history of military noise exposure as a crane operator and due to gun firing near his left ear.  As noted in the hearing loss section above, it is likely that the Veteran was exposed to loud noises as a crane operator and crash rescue specialist; thus, noise exposure is consistent with the conditions of his active military service.  Accordingly, the Board finds that the evidence shows the Veteran was exposed to loud noises during military service.

According to the Veteran's own reports, his symptoms of tinnitus had its onset during active military service.  See April 2009 claim, April 2009 lay statement and May 2009 VA examination.  The Veteran's statements also indicate that he had a continuity of symptoms since service.  In this regard, the Veteran reported in the May 2009 VA examination that the onset of tinnitus was in service, it was constant in the past, but it is now intermittent.  The Court has determined that, particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuity of symptomatology.  See Charles, 16 Vet. App. at 374-75.  Therefore, the Veteran's lay statements that tinnitus began during service with a continuity of symptoms are competent.  

These statements, however, remain subject to a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  In this case, the Board concludes that his lay assertions regarding chronicity and continuity of symptomatology of tinnitus since service are not shown to be credible.  

Initially, the Veteran's lay assertions of continuity of symptomatology are entirely uncorroborated by any objective evidence of chronicity or continuity of symptomatology of tinnitus after service.  See 38 C.F.R. § 3.303(b).  Specifically, there is no contemporaneous medical evidence of record which reflects in-service and post-service complaints of tinnitus.  But see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board cannot determine that lay evidence of onset in service lacks credibility merely because it is unaccompanied by contemporaneous service medical evidence).  

Furthermore, the Veteran's own statements indicate that he did not have continuous symptoms of tinnitus.  In this regard, the Veteran specifically denied having or ever had hearing loss or ear trouble as part of his evaluation for separation in the January 1971 Report of Medical History form.  An April 2009 lay statement indicated that the Veteran had tinnitus in service, but it became better after he used ear drops.  Thus, the Veteran's own lay statements are inconsistent with the claim that he had continuity of tinnitus symptoms since noise exposure in military service.

In addition, the January 1971 separation examination report did not document any complaints of or diagnosis of tinnitus and the post-service evidence does not show any indication of complaints of tinnitus until his claim in 2009, approximately 38 years after the Veteran was discharged from active military service.  This gap in the evidentiary record preponderates strongly against this claim based on continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  

In light of the Veteran's inconsistent statements, the lack of complaint during service, the denial of ear trouble at the January 1971 separation examination, and the decades long evidentiary gap with no claim for compensation, the Board can find no plausible reason to afford any probative value to the Veteran's lay assertions that he has had a continuity of symptoms of tinnitus since service.  As such, service connection cannot be granted on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

With regard to any other evidence of a relationship between the Veteran's tinnitus and loud noise exposure in service, the record contains a May 2009 VA audiological examination report and a June 2009 addendum.  The VA examiner, having evaluated the Veteran, reviewed the claims folder, and interviewed the Veteran for a complete history, and determined that additional noise exposure and aging since military service are likely contributing factors in the Veteran's tinnitus.  The examiner did not specifically address the issue of whether the Veteran's tinnitus is as likely as not related to service.  An addendum to the May 2010 VA examination was provided by a physician's assistant, and was approved by the May 2009 VA examiner.  After reviewing the claims file (including the May 2009 VA examination report), the service treatment records and the VA medical records, the clinical opinion provided was that it is less likely as not that the Veteran's tinnitus is related to military service.  It was explained that there is a lack of evidence in the claims file of any complaints of tinnitus during service and the time between service and the date of this evaluation is over thirty years without evidence of any audiologic treatment in the intervening years.  Accordingly, the Board finds this evidence to be highly probative as the VA examiner provided a clear rationale for her opinion based on a review of the claims file.  

The Veteran contends that his tinnitus is related to military service.  The Board notes that, although in certain circumstances lay evidence can serve to support a claim for service connection, lay assertions regarding medical matters such as an opinion on whether a disability is related to an injury or disease in service has no probative value when a lay person is not competent to offer such medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current tinnitus and exposure to loud noise during military service.  As discussed above, the only competent medical evidence of record asserts that the Veteran's tinnitus is not related to his military service.  

Based on the foregoing, the Board finds that the record does not contain any competent medical, or competent and credible lay, evidence linking the Veteran's current tinnitus to military service or any evidence indicating a continuity of symptoms since military service. Thus, the preponderance of the evidence is against a finding that the Veteran has tinnitus related to service or any incident thereof.  Accordingly, entitlement to service connection for tinnitus is not warranted.



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


